DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processor, configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
th paragraph, page 9-10.  This is not persuasive, applicant’s attention is invited to MPEP 2181 section V.  Therefore “a processor configured to” perform the recited function is considered to invoke 112 6th paragraph. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Okuya( JP 2016091490, cited by applicant).
 
Claim 1 – Okuya teaches an information processing apparatus including: a processor -20- configured to calculate autonomic activity of a participant using a calculation unit -22-, using biometric information measured by a measuring device that measures biometric information of the participant belonging to a group place, by element -21-; a designing unit that designs 
Claim 2 - wherein in a case where the calculated activity is less than a predetermined threshold, the designing unit changes the progress plan in a design aspect in which the activity is increased, see abstract last four lines where the value is increased if a predetermined threshold is not met.
Claim 3 - the designing unit changes the progress plan, in a case where an aspect of a change in the calculated activity satisfies a predetermined condition, the simulation is changed by elements -23- and  -24-.
Claim 4 - the designing unit estimates whether or not the activity reaches a predetermined threshold, based on the aspect of a change in the calculated activity, and in a case where it is estimated that the activity reaches the threshold, the designing unit changes the progress plan in a manner of increasing the activity.

Claim 5 - wherein the designing unit specifies at least one of time, number of repetitions, participants, or agenda of items included in the progress 

Claim 6 - wherein the designing unit specifies at least one of time, number of repetitions, participants, or agenda of items included in the progress plan as set forth in paragraph [0042] the unit specifies the participants to be stimulated, 2, 3 and 4.

Claim 7 - wherein the designing unit specifies at least one of time, number of repetitions, participants, or agenda of items included in the progress plan as set forth in paragraph [0042] the unit specifies the participants to be stimulated, 2, 3 and 4.

Claim 8 - wherein the designing unit specifies at least one of time, number of repetitions, participants, or agenda of items included in the progress plan as set forth in paragraph [0042] the unit specifies the participants to be stimulated, 2, 3 and 4.


Response to Arguments
Applicant's arguments filed 11/4/2020 have been fully considered but they are not persuasive. On page 11 the applicant argues the claimed invention is used to design “a progress plan of communication of the group event”.  However the claim does not require any specific type of plan and the specification does not set forth any specific .
On page 5, applicant further argues that claim 5 recites a limitation that the processor specifies at least one of time, number of repetitions, participants or agenda of items.  In paragraph [0042], Okuya sets forth four participants, while stimulation is given to participants 2, 3 and 4, as such the number of participants are selected as claimed.



Allowable Subject Matter
Claims 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 9-16 the prior art does not teach or fairly suggest designing a progress plan in a design aspect in which the sympathetic activity is reduced.  Regarding claims 17-19, the prior art does not teach or fairly suggest designing a progress plan in which the parasympathetic activity is increased and the sympathetic activity is suppressed.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent application Publication 2008/0077619 teaches a system for facilitating group activities.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791